NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            21-OCT-2022
                                            08:33 AM
                                            Dkt. 76 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI I


 U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR ADJUSTABLE RATE
      MORTGAGE TRUST 2005-2, ADJUSTABLE RATE MORTGAGE-BACKED
PASS-THROUGH CERTIFICATES, SERIES 2005-2, Plaintiff-Appellee, v.
   THE ESTATE OF STUART D. EDWARDS, aka STUART DENZIL EDWARDS;
    KELLY EDWARDS, aka KELLY ANNE EDWARDS, individually and as
  Trustee of the Edwards Family Trust U/D/T dated September 19,
  1996, Defendants-Appellants, and DOES 1 through 20, inclusive


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                    (CIVIL NO. 3CC15100031K)


              ORDER GRANTING MOTION TO DISMISS APPEAL
       (By:   Ginoza, Chief Judge, Wadsworth and Chan, JJ.)
          Upon consideration of the Motion for Order Dismissing
Appeal (Motion), filed September 28, 2022, by Plaintiff-Appellee
U.S. Bank National Association, the papers in support and in
opposition, and the record, it appears we lack appellate
jurisdiction over self-represented Defendant-Appellant Kelly
Edwards AKA Kelly Anne Edwards, Individually and as Trustee of
the Edwards Family Trust U/D/T Dated September 19, 1996's
(Edwards) appeal from the Circuit Court of the Third Circuit's
(Circuit Court) July 13, 2022 "Order Denying Defendant's Motion
for Sanctions Against Plaintiff's Counsel, Filed May 3, 2022"
(7/13/22 Order) and June 23, 2022 "Order Denying Defendant's
Motion for Reconsideration of Defendant's Hearing Motion for
Sanctions Against Plaintiff's Counsel, Filed May 3, 2022
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

[Dkt. 297]" (6/23/22 Order) (together, Orders), in Civil No.
3CC15100031K, because the Circuit Court has not entered a final,
appealable judgment.
             An aggrieved party typically cannot obtain appellate
review of a circuit court's interlocutory orders in a civil case
under Hawaii Revised Statutes (HRS) § 641-1(a) (2016) until the
circuit court has reduced its dispositive rulings to an
appealable, final judgment under Hawai i Rules of Civil Procedure
(HRCP) Rule 58.      Jenkins v. Cades Schutte Fleming & Wright, 76
Hawai i 115, 119, 869 P.2d 1334, 1338 (1994).            In foreclosure
cases, appellate jurisdiction is further defined by HRS § 667-51,
which provides for appellate jurisdiction over a judgment on a
foreclosure decree.       Bank of America, N.A. v. Reyes-Toledo, 139
Hawai i 361, 371, 390 P.3d 1248, 1258 (2017).            Here, the Circuit
Court has not entered a final, appealable judgment under HRS
§§ 641-1(a) or 667-51.        Additionally, the Circuit Court has not
certified the Orders for appeal in a HRCP Rule 54(b) judgment or
granted leave to file an interlocutory appeal under HRS
§ 641-1(b) (2016).
             There are two common law exceptions to the final
judgment rule, the Forgay1 doctrine, and the collateral order
exception.     Greer v. Baker, 137 Hawai i 249, 253, 369 P.3d 832,
836 (2016).     The Orders do not satisfy the requirements for the
Forgay doctrine, as neither is a judgment for immediate execution
against an interest in real property.            Id.   The 7/13/22 Order is
not appealable under the collateral order exception because an
interlocutory sanction order is only appealable if it "direct[s]
payment of the assessed sum and [i]s immediately enforceable
through contempt proceedings," Harada v. Ellis, 60 Haw. 467, 480,
591 P.2d 1060, 1070 (1979), and here, the 7/13/22 Order denies
Edwards's request for sanctions.           See, e.g., Discover Bank v.
Adams, No. CAAP-XX-XXXXXXX, 2013 WL 3863100, at *1 (App. July 25,
2013) (Order) (finding that an order denying a motion for
sanctions does not satisfy the requirements for appealability
under the collateral order exception).


     1
         Forgay v. Conrad, 47 U.S. 201 (1848).

                                       2
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

             As to Edwards's June 8, 2022 "Motion for
Reconsideration of Defendant's Hearing Motion for Sanctions
Against Plaintiff's Counsel, Filed May 3, 2022," though labeled
as a motion for reconsideration of the 7/13/22 Order, it is, in
substance, a HRCP Rule 38(b) motion for an order setting jury
trial, which does not qualify for the collateral order exception
because it is not "effectively unreviewable on appeal from a
final judgment."      Greer, 137 Hawai i at 253, 369 P.3d at 836;
Khaleghi v. Indymac Ventures, LLC, No. CAAP-XX-XXXXXXX, 2016 WL
4268709, at *4 (App. Aug. 11, 2016) (Mem.) ("it is the substance
of a motion that should control rather than the title"); Taylor
v. Attorneys at Law, Crudele & De Lima, No. CAAP-XX-XXXXXXX, 2020
WL 2394991, at *1 (App. May 12, 2020) (Order Dismissing Appeal
for Lack of Jurisdiction) (finding that an order denying an HRCP
Rule 38 motion for a jury trial does not fall under the
collateral order exception).
             Accordingly, IT IS HEREBY ORDERED that the Motion is
granted and this appeal is dismissed for lack of appellate
jurisdiction.
             IT IS FURTHER ORDERED that all pending motions are
dismissed.
             DATED:   Honolulu, Hawai i, October 21, 2022.

                                        /s/ Lisa M. Ginoza
                                        Chief Judge

                                        /s/ Clyde J. Wadsworth
                                        Associate Judge

                                        /s/ Derrick H.M. Chan
                                        Associate Judge




                                    3